Case 5:19-cv-00060-LGW-BWC Document 17 Filed 06/01/20 Page 1 of 2


                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By CAsbell at 10:20 am, Jun 01, 2020
Case 5:19-cv-00060-LGW-BWC Document 17 Filed 06/01/20 Page 2 of 2
